UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-6003



JOHN A. FREEMAN, II,

                                              Plaintiff - Appellant,

         versus

D. A. WHITE, Officer; CAPTAIN BARKSDALE; UN-
KNOWN SERGEANT; UNKNOWN BOND COMPANY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-95-920)


Submitted:   March 21, 1996                 Decided:   April 16, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed in part and affirmed in part by unpublished per curiam
opinion.


John A. Freeman, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Appellant appeals from the district court's order denying his

motions for a temporary restraining order, appointment of counsel,
and an injunction in his 42 U.S.C. § 1983 (1988) civil action. We

dismiss the appeal as to the denial of the temporary restraining

order and for the appointment of counsel because the district

court's order as to those motions is not appealable. This court may

exercise jurisdiction only over final orders,1 and certain inter-
locutory and collateral orders.2 Those parts of the order here
appealed are neither final nor appealable as interlocutory or

collateral.

        The district court's denial of an injunction is immediately
appealable 3 and the finding of frivolousness is reviewed for an

abuse of discretion.4 We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Freeman v. White,
No. CA-95-920 (W.D. Va. Dec. 6, 1995). Additionally, we deny
Appellant's motion to appoint counsel. We dispense with oral

argument because the facts and legal contentions are adequately


        1
            28 U.S.C. § 1291 (1988).
        2
            28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b).
        3
            28 U.S.C. § 1292(a)(1) (1988).
    4
      Adams v. Rice, 40 F.3d 72, 74 (4th Cir. 1994), cert. denied,
___ U.S. ____, 63 U.S.L.W. 3690 (U.S. Mar. 20, 1995) (No. 94-
7733).

                                       2
presented in the materials before the court and argument would not

aid the decisional process.




                              DISMISSED IN PART, AFFIRMED IN PART




                                3